DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-12, received 10/1/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/1/2019 was considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: on page 7, line 19 of the specification “a virtual image VI” should be changed to “a virtual image VRI” to correspond to the rest of the specification and drawings; lines 3-5 of page 19 of the specification are confusing due to the mixed use of “third embodiment” and “fourth .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. At least claims 1, 2, 3 and 4 recite angles without defining what those angles are measured from. Therefore the metes and bounds of the claims cannot be determined.
Claims 2-3 and 5-12 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al., U.S. Patent Number 5,497,170 (hereafter Kato).
Regarding claim 1, Kato discloses a virtual image display device configured to be mounted on a vehicle and to project an image on a projection portion to display the image as a virtual image to be visible (see at least the abstract and figure 15), the virtual image display device comprising:
a display unit configured to emit a display light of the image including a light having a reference wavelength and a light having a wavelength different from the reference wavelength (see at least element 1, as well as column 5, line 54 through column 6, line 42); and
a light guide unit configured to form an optical path that guides the display light emitted from the display unit toward the projection portion (see at least figure 15, element 19), wherein
the light guide unit includes:
a projection-portion-side diffractive reflective element placed on the optical path and configured to reflect the display light toward the projection portion by causing diffraction such that an incident angle and an emission angle of the display light are different from each other (see at least figure 15, elements 8, α2 and α1); and

the display-unit-side diffractive reflective element is configured to reflect the display light from the display unit toward the projection-portion-side diffractive reflective element by causing diffraction such that an incident angle and an emission angle of the display light are different from each other (see at least figure 15, elements 9, β2 and β1),
in a cross section taken along a vertical plane of the vehicle,
an emission angle of a light having the reference wavelength reflected on the projection-portion-side diffractive reflective element with diffraction toward the projection portion is defined as an angle θ1 (see at least figure 15, element α1),
an incident angle of the light having the reference wavelength incident on the projection-portion-side diffractive reflective element from the display-unit-side diffractive reflective element is defined as an angle θ2 (see at least figure 15, element α2),
an emission angle of the light having the reference wavelength reflected on the display-unit-side diffractive reflective element with diffraction toward the projection-portion-side diffractive reflective element is defined as an angle θ3 (see at least figure 15, element β1), and
an incident angle of the light having the reference wavelength incident on the display-unit-side diffractive reflective element from the display unit is defined as θ4 (see at least figure 15, element β2), and

Regarding claim 5, Kato discloses the limitations of claim 1, and wherein the display unit and the projection-portion-side diffractive reflective element are placed, with respect to the display-unit-side diffractive reflective element, at positions that avoid a reflection direction of a zero-order light included in the display light reflected on the display-unit-side diffractive reflective element (see at least figure 15, elements 8, 9, e, b, g, as well as column 8, lines 35 through column 9, lines 25).
Regarding claim 6, Kato discloses the limitations of claim 1, and wherein the projection-portion-side diffractive reflective element reflects a 0th-order light included in the display light to an outside of the virtual image display device that is outside of a visual recognition area where the virtual image is visually recognizable (see at least column 8, lines 35 through column 9, lines 25).
Regarding claim 7
Regarding claim 8, Kato discloses the limitations of claim 7, and a case accommodating the display unit, the display-unit-side diffractive reflective element, and the projection-portion-side diffractive reflective element, wherein
the case has an external light treatment portion placed, with respect to the projection-portion-side diffractive reflective element, at a position in a reflection direction of the zero-order light included in the virtual light reflected on the projection- portion-side diffractive reflective element, and
the external light treatment portion is configured to treat an external light incident from an outside of the virtual image display device by at least one of absorption and diffusion (see at least figure 15, element 11, as well as column 8, lines 35 through column 9, lines 25, “black paint”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., U.S. Patent Number 5,497,170 (hereafter Kato).
Regarding claim 2, Kato does not specifically disclose that the angle θ2 is smaller than the angle θ3.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the incident and emission angles of the off-axis reflective holograms to control the reflection direction of stray light (see at least column 1, lines 10-25; and column 2, line 40 through column 3, line 10), since it has been held In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 3-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., U.S. Patent Number 5,497,170 (hereafter Kato) in view of Kumayama et al., U.S. Patent Number 5,210,626 (hereafter Kumayama).
Regarding claims 3 and 4, Kato discloses a virtual image display device configured to be mounted on a vehicle and to project an image on a projection portion to display the image as a virtual image to be visible (see at least the abstract and figure 15), the virtual image display device comprising:
a display unit configured to emit a display light of the image including a light having a reference wavelength and a light having a wavelength different from the reference wavelength (see at least element 1, as well as column 5, line 54 through column 6, line 42); and
a light guide unit configured to form an optical path that guides the display light emitted from the display unit toward the projection portion (see at least figure 15, element 19), wherein
the light guide unit includes:

a display-unit-side diffractive reflective element placed between the display unit and the projection-portion-side diffractive reflective element on the optical path (see at least figure 15, element 9), wherein
the display-unit-side diffractive reflective element is configured to reflect the display light from the display unit toward the projection-portion-side diffractive reflective element by causing diffraction such that an incident angle and an emission angle of the display light are different from each other (see at least figure 15, elements 9, β2 and β1).
Kato appears to further disclose compensating for curvature of the windshield of the vehicle through both the vertical angle correction of having the two off-axis reflective holograms (8,9) angled in a vertical direction, and having a horizontal angle correction by having the projection optical system rotated (see at least figure 15, elements 8, 9, α1, α2, β1, β2, and figures 31a-36b, as well as column 8, lines 35 through column 9, lines 25, and column 13, line 43 through column 15, line 7).
Kato does not appear to specifically disclose that in a cross section taken along a horizontal plane of the vehicle,
an emission angle of a light having the reference wavelength reflected on the projection-portion-side diffractive reflective element with diffraction toward the projection portion is defined as an angle θ5,

an emission angle of the light having the reference wavelength reflected on the display-unit-side diffractive reflective element with diffraction toward the projection-portion-side diffractive reflective element is defined as an angle θ7,
an incident angle of the light having the reference wavelength incident on the display-unit-side diffractive reflective element from the display unit is defined as θ8, and
the angle θ5 is smaller than the angle θ6, and the angle θ7 is smaller than the angle θ8.
	However, Kumayama teaches a head-up display device including two diffractive elements wherein two dimensional correction is performed wherein at least one diffractive optical element is laterally tilted to compensate for aberrations of the image (see at least column 1, line 44 through column 2, line 22; column 2, line 61 through column 3, line 37; and column 4, line 28 through column 5, line 22).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the virtual image display device of Kato to include the teachings of Kumayama so that in a cross section taken along a horizontal plane of the vehicle,
an emission angle of a light having the reference wavelength reflected on the projection-portion-side diffractive reflective element with diffraction toward the projection portion is defined as an angle θ5,

an emission angle of the light having the reference wavelength reflected on the display-unit-side diffractive reflective element with diffraction toward the projection-portion-side diffractive reflective element is defined as an angle θ7,
an incident angle of the light having the reference wavelength incident on the display-unit-side diffractive reflective element from the display unit is defined as θ8, and
the angle θ5 is smaller than the angle θ6, and the angle θ7 is smaller than the angle θ8, for the purpose of performing two dimensional aberration correction in two perpendicular image planes with two diffractive elements tilted in both vertical and horizontal directions such that both the light of the display is diffracted in desired directions and stray sun light is diffracted/reflected in desired control directions so as to not blind a viewer or wash out the display.	
Regarding claim 9, Kato in view of Kumayama discloses the limitations of claim 4, and wherein the display unit and the projection-portion-side diffractive reflective element are placed, with respect to the display-unit-side diffractive reflective element, at positions that avoid a reflection direction of a zero-order light included in the display light reflected on the display-unit-side diffractive reflective element (see at least figure 15, elements 8, 9, e, b, g, as well as column 8, lines 35 through column 9, lines 25 of Kato).
Regarding claim 10, Kato in view of Kumayama discloses the limitations of claim 4, and wherein the projection-portion-side diffractive reflective element reflects a 
Regarding claim 11, Kato in view of Kumayama discloses the limitations of claim 4, and wherein a light that travels from the projection portion along the optical path in a direction opposite to the display light is defined as a virtual light, the display unit and the display-unit-side diffractive reflective element are placed, with respect to the projection-portion-side diffractive reflective element, at positions that avoid a reflection direction of a zero-order light included in the virtual light reflected on the projection-portion-side diffractive reflective element (see at least figure 15, elements 8, 9, e, b, g, as well as column 8, lines 35 through column 9, lines 25 of Kato).
Regarding claim 12, Kato in view of Kumayama discloses the limitations of claim 12, and a case accommodating the display unit, the display-unit-side diffractive reflective element, and the projection-portion-side diffractive reflective element, wherein
the case has an external light treatment portion placed, with respect to the projection-portion-side diffractive reflective element, at a position in a reflection direction of the zero-order light included in the virtual light reflected on the projection- portion-side diffractive reflective element, and
the external light treatment portion is configured to treat an external light incident from an outside of the virtual image display device by at least one of absorption and diffusion (see at least figure 15, element 11, as well as column 8, lines 35 through column 9, lines 25 of Kato, “black paint”).

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Sugiyama et al., US 8,804,247 B2, discloses a headup display device using off-axis diffractive elements to correct image aberration (figs. 1, 12, 15, 19, 21; col. 4, lines 45-50; col. 10, line 1 through col. 13, line 15);
Nanba et al., US 4,832,427, discloses a headup display device using off-axis diffractive elements to correct image aberration and ghost imaging (abstract, figs. 1-2; col. 1, lines 40-67; col. 4, lines 35-57; cols. 5-8, “Removal of Ghost Image”, “Removal of Chromatic Aberration”, and “Aberration Compensating Condition” sections); and
JP H06-167671A, discloses a headup display device using off-axis diffractive elements to correct image aberration (abstract, pages 2-3 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/8/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872